





Exhibit 10.2




RIMINI STREET, INC.
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made as of March 7,
2019 (the "Effective Date"), among Rimini Street, Inc., a Delaware corporation
(the "Company"), and each of the investors listed on the signature pages hereto
under the caption "Investors" (collectively, with their transferees and
assignees that are permitted pursuant to the Securities Purchase Agreement or
Promissory Notes, as applicable, and this Agreement, as applicable, the
"Investors"). Except as otherwise specified herein, all capitalized terms used
in this Agreement are defined in Section 1.
WHEREAS, the Company has agreed to issue and sell to the Investors, and the
Investors have agreed to purchase from the Company, an aggregate of 6,500 shares
of the Company's 13.00% Series A Redeemable Convertible Preferred Stock (the
"Preferred Stock") and 134,483 shares of the Company's Common Stock (the "Common
Shares"), all upon the terms and conditions set forth in that certain Securities
Purchase Agreement, dated of even date herewith, between the Company and the
Investors (the "Purchase Agreement"); and
WHEREAS, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
Section 1.Definitions
The following terms shall have the meanings set forth below.
"Acquired Common" has the meaning set forth in Section 9.
"Affiliate" means, as to any Person, any other Person that , directly or
indirectly, controls, is controlled by, or is under direct or indirect common
control with, such Person, provided that the Company and its Subsidiaries shall
not be deemed to be Affiliates of any holder of Registrable Securities. For this
purpose, "control" (including, with its correlative meanings, "controlled by"
and "under common control with") shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.
"Agreement" has the meaning set forth in the Preamble.
"Capital Stock" means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of





--------------------------------------------------------------------------------





assets of, the issuing Person, including in each case any and all warrants,
rights (including conversion and exchange rights) and options to purchase any of
the foregoing.
"Common Shares" has the meaning set for in the Recitals.
"Common Stock" means the Company's common stock, par value $0.0001 per share.
"Company" has the meaning set forth in the Preamble.
"Effective Date" has the meaning set forth in the Preamble.
"End of Suspension Notice" has the meaning set forth in Section 2(c)(ii).
"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated by the SEC thereunder.
"FINRA" means the Financial Industry Regulatory Authority.
"Follow-On Holdback Period" has the meaning set forth in Section 4(a)(i).
"Free Writing Prospectus" means a free-writing prospectus, as defined in Rule
405.
"Governmental Authority" shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative (including any office of a district attorney, attorney general or
the like).
"Holdback Extension" has the meaning set forth in Section 4(a)(ii).
"Holder" means a holder of Registrable Securities.
"Indemnified Parties" has the meaning set forth in Section 7(a).
"Investors" has the meaning set forth in the Preamble.
"Joinder" has the meaning set forth in Section 9.
"Person" means any individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, joint venture,
other entity or group (as defined in the Exchange Act), including a Governmental
Authority.
"Piggyback Registrations" has the meaning set forth in Section 3(a).
"Preferred Stock" has the meaning set forth in the Recitals.
"Promissory Note" means any secured promissory note issued pursuant to the terms
of the Company's certificate of designations for the Preferred Stock.
"Public Offering" means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock of the Company pursuant
to an offering registered under the Securities Act.





--------------------------------------------------------------------------------





"Purchase Agreement" has the meaning set forth in the Recitals.
"Registrable Securities" means (i) the Common Stock issuable upon the conversion
of the Preferred Stock or a Promissory Note without giving effect to any
conversion limitations (and, for the avoidance of doubt, such Common Stock shall
remain Registrable Securities if transferred by any Investor following the
Effective Date); (ii) any common Capital Stock of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization; and (iii)
the Common Shares held by an Investor or any of its Affiliates; provided, that
solely for the purposes of Sections 2(a)(iii), 2(b) and 3(c) hereof, Registrable
Securities shall also include the Registrable Securities pursuant to the
Registration Rights Agreement among the Company and the Investors party thereto,
dated July 19, 2018. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (a) they have been sold
or distributed pursuant to a Public Offering, (b) they have been sold pursuant
to Rule 144 promulgated under the Securities Act, (c) they have been repurchased
by the Company or a Subsidiary of the Company, or (d) as to any Investor, such
Investor and its Affiliates beneficially own less than $1,000,000 of Registrable
Securities and the entire amount of the Registrable Securities held by any
Investor may be sold in a single sale without any limitation as to volume or
manner of sale pursuant to Rule 144  promulgated under the Securities Act. For
purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities, and the Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder; provided
a holder of Registrable Securities may only request that Registrable Securities
in the form of Capital Stock of the Company registered or to be registered as a
class under Section 12 of the Exchange Act be registered pursuant to this
Agreement.
"Registration Expenses" has the meaning set forth in Section 6(a).
"Rule 144", "Rule 158", "Rule 405", "Rule 415" and "Rule 462" mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.
"Sale of the Company" means any transaction or series of transactions pursuant
to which any Person(s) or a group of related Persons (other than an Investor and
its Affiliates) in the aggregate acquires (i) Capital Stock of the Company or
the surviving entity entitled to vote (other than voting rights accruing only in
the event of a default, breach, event of noncompliance or other contingency) to
elect directors with a majority of the voting power of the Company's or the
surviving entity's board of directors (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company's Capital Stock) or
(ii) all or substantially all of the Company's assets determined on a
consolidated basis; provided that a Public Offering shall not constitute a Sale
of the Company.
"SEC" shall mean the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.
"Securities" means any Capital Stock of the Company (including Capital Stock of
the Company that may be deemed to be owned beneficially by such holder in
accordance with the rules and regulations of the Securities and Exchange
Commission).





--------------------------------------------------------------------------------





"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC thereunder.
"Shelf Offering" has the meaning set forth in Section 2(a)(iii).
"Shelf Offering Notice" has the meaning set forth in Section 2(a)(iii).
"Shelf Offering Request" has the meaning set forth in Section 2(a)(iii).
"Shelf Registrable Securities" has the meaning set forth in Section 2(a)(iii).
"Shelf Registration Statement" has the meaning set forth in Section 2(a)(ii).
"Subsidiary" of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity of which
(or in which) more than 50% of (i) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.
"Suspension Event" has the meaning set forth in Section 2(c)(ii).
"Suspension Notice" has the meaning set forth in Section 2(c)(ii).
"Suspension Period" has the meaning set forth in Section 2(c)(i).
"Violation" has the meaning set forth in Section 7(a).
Section 2.Shelf Registrations.
(a)Shelf Registrations.


(i)Subject to the other applicable provisions of this Agreement, the Company
shall prepare and file within 120 days after the date hereof a registration
statement covering the sale or distribution from time to time by any Investor
holding Registrable Securities, on a delayed or continuous basis pursuant to
Rule 415 of the Securities Act, of all of the Registrable Securities issued on
the date hereof on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, then such
registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the holders),
including through the filing of a post-effective amendment to the Company's
previously filed Form S-1 (the "Resale Shelf Registration Statement") and shall
use its commercially reasonable efforts to cause such Resale Shelf Registration
Statement to be declared effective by the SEC as promptly as reasonably
practicable after the filing thereof (and in any event within 180 days after the
date hereof).
(ii)Subject to the availability of required financial information and the
Company's ability to use Form S-3 or any similar short-form registration
statement, as promptly as practicable after the Company receives written notice
of a request for any subsequent Shelf Registration, the Company shall file with
the Securities and Exchange Commission a registration statement under the
Securities Act for the Shelf Registration (a "Subsequent Shelf Registration
Statement", and together with the Resale Shelf Registration Statement, a "Shelf
Registration Statement"). The Company shall





--------------------------------------------------------------------------------





use commercially reasonable efforts to cause any Shelf Registration Statement to
be declared effective under the Securities Act as soon as practicable after
filing, and once effective, the Company shall cause such Shelf Registration
Statement to remain continuously effective for such time period as is specified
in such request, but for no time period longer than the period ending on the
latest of (A) the third anniversary of the date of filing of such Shelf
Registration, (B) the date on which all Registrable Securities covered by such
Shelf Registration have been sold pursuant to the Shelf Registration, and (C)
the date as of which there are no longer any Registrable Securities covered by
such Shelf Registration in existence.
(iii)In the event that a Shelf Registration Statement is effective, each
Investor shall have the right at any time or from time to time to elect to sell
pursuant to an offering (including an underwritten offering) Registrable
Securities available for sale pursuant to such registration statement ("Shelf
Registrable Securities"), so long as the Shelf Registration Statement remains in
effect, and the Company shall pay all Registration Expenses in connection
therewith. Such Investor shall make such election by delivering to the Company a
written request (a "Shelf Offering Request") for such offering specifying the
number of Shelf Registrable Securities that the holders desire to sell pursuant
to such offering (the "Shelf Offering"); provided that the Company shall not be
obligated to effect any such Shelf Offering pursuant to this Section
2(a)(iii) if the holders of Registrable Securities, together with the holders of
any other equity securities of the Company entitled to inclusion in such Shelf
Offering, propose to sell the Registrable Securities and such other equity
securities (if any) at any aggregate price to the public of less than
$5,000,000. As promptly as practicable, but no later than 5 business days after
receipt of a Shelf Offering Request, the Company shall give written notice (the
"Shelf Offering Notice") of such Shelf Offering Request to all other holders of
Shelf Registrable Securities (if any). The Company, subject to Sections 2(c) and
8 hereof, shall include in such Shelf Offering the Shelf Registrable Securities
of any other holder of Shelf Registrable Securities (if any) that shall have
made a written request to the Company for inclusion in such Shelf Offering
(which request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such Holder) within seven days after the receipt
of the Shelf Offering Notice. The Company shall, as expeditiously as possible
(and in any event within 10 days after the receipt of a Shelf Offering Request,
unless a longer period is agreed to by the Investor that made the Shelf Offering
Request), use commercially reasonable efforts to facilitate such Shelf Offering.
Each Holder agrees that such Holder shall treat as confidential the receipt of
the Shelf Offering Notice and shall not disclose or use the information
contained in such Shelf Offering Notice without the prior written consent of the
Company until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by the
Holder in breach of the terms of this Agreement.
(iv)Notwithstanding the foregoing, if any Investor wishes to engage in an
underwritten block trade off of such Shelf Registration Statement through a
take-down from an already existing Shelf Registration Statement, then
notwithstanding the foregoing time periods, such Investor only need to notify
the Company of the block trade Shelf Offering two business days prior to the day
such offering is to commence (unless a longer period is agreed to by such
Investor wishing to engage in the underwritten block trade) and no other notice
to the other holders of Registrable Securities shall be required, and the
Company shall as expeditiously as possible use commercially reasonable efforts
to facilitate such offering (which may close as early as three business days
after the date it commences); provided that such Investor shall use commercially
reasonable efforts to work with the Company and the underwriters prior to making
such request in order to facilitate preparation of the registration statement,
prospectus and other offering documentation related to the underwritten block
trade.
(v)The Company shall, at the request of the holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement and otherwise





--------------------------------------------------------------------------------





take any action necessary to include therein all disclosure and language deemed
necessary or advisable by the holders of a majority of the Registrable
Securities to effect such Shelf Offering.
(b)Priority on Shelf Offerings
. Except for any securities of the Company that have associated registration
rights existing on the date hereof, the Company shall not include in any Shelf
Offering that is an Underwritten Offering any securities that are not
Registrable Securities without the prior written consent of the holders of at
least a majority of the Registrable Securities included in such registration. If
a Shelf Offering is an Underwritten Offering and the managing underwriters
advise the Company in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested or required
by associated registration rights existing on the date hereof to be included in
such offering exceeds the number of Registrable Securities and other securities,
if any, which can be sold therein without adversely affecting the marketability,
proposed offering price, timing or method of distribution of the offering, the
Company shall include in such offering prior to the inclusion of any securities
which are not (i) Registrable Securities or (ii) securities of the Company
required by associated registration rights existing on the date hereof to be
included in such offering the number of Registrable Securities requested to be
included which, in the opinion of such underwriters, can be sold, without any
such adverse effect, pro rata among the respective Holders thereof on the basis
of the amount of Registrable Securities owned by each such Holder, subject to
any further reduction in the number of Registrable Securities included in such
offering in accordance with registration rights associated with any other
securities of the Company existing on the date hereof.
(c)Restrictions on Shelf Offerings
.
(i)The Company may suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days (or in the case of clause (A)(z) a
period from the date of the Suspension Notice included with the notice provided
pursuant to Section 8.19(b) of the Securities Purchase Agreement until
disclosure under the Company’s Exchange Act reports of a settlement, plea
bargain or out-of-court settlement) from the date of the Suspension Notice (as
defined herein) and therefore suspend sales of the Shelf Registrable Securities
(such period, the "Suspension Period") by providing written notice to the
holders of Registrable Securities if (A) the Company's board of directors
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in (x)
any material acquisition of assets or stock (other than in the ordinary course
of business) or (y) any material merger, consolidation, tender offer,
recapitalization, reorganization or other transaction or (z) any settlement,
plea bargain or other out-of-court resolution of a Proceeding (as defined in the
Securities Purchase Agreement) involving the Company, (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of non-public material information not
otherwise required to be disclosed under applicable law, and (C) (x) the Company
has a bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure would have a material adverse effect on the
Company or the Company's ability to consummate such transaction; provided that
in such event, the holders of Registrable Securities shall be entitled to
withdraw such request for a underwritten Shelf Offering and the Company shall
pay all Registration Expenses in connection with such Shelf Offering. The
Company may delay or suspend the effectiveness of a Shelf Offering hereunder
only once in any twelve-month period; provided that, for the avoidance of doubt,
the Company may in any event delay or suspend the effectiveness of a Shelf
Offering in the case of an event described under Section 5(a)(vi) to enable it
to comply with its obligations set forth in Section 5(a)(vi). The Company may
extend the Suspension Period for an additional consecutive 45 days with





--------------------------------------------------------------------------------





the consent of the holders of a majority of the Registrable Securities, which
consent shall not be unreasonably withheld.
(ii)In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (c)(i) above or pursuant
to Section 5(a)(vi) hereof (a "Suspension Event"), the Company shall give a
notice to the holders of Registrable Securities registered pursuant to such
Shelf Registration Statement (a "Suspension Notice") to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. A Holder shall not effect any
sales of the Registrable Securities pursuant to such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined herein). Each Holder agrees that such Holder shall treat as confidential
the receipt of the Suspension Notice and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement. The Holders
may recommence effecting sales of the Registrable Securities pursuant to the
Shelf Registration Statement (or such filings) following further written notice
to such effect (an "End of Suspension Notice") from the Company, which End of
Suspension Notice shall be given by the Company to the Holders and to the
Holders' Counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.
(iii)Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(c), the Company agrees that it shall extend the
period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.
(d)Selection of Underwriters
. If any Shelf Offering is an Underwritten Offering, the holders of a majority
of the Registrable Securities participating in such Underwritten Offering shall
have the right to select the investment banker(s) and manager(s) to administer
the offering relating to such Shelf Offering; provided, any selection by such
holders shall be subject to the Company's written consent (but such consent
shall not be unreasonably withheld, conditioned or delayed).
Section 3.Piggyback Registrations.
(a)Right to Piggyback
. Whenever the Company proposes to register any of its securities under the
Securities Act (other than (i) pursuant to a Demand Registration, (ii) in
connection with registrations on Form S‑4 or S‑8 promulgated by the Securities
and Exchange Commission or any successor or similar forms or any other
registration relating solely to employee benefits plans, (iii) a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of
Registrable Securities), (iv) a registration relating to the offer and sale of
debt securities, or (v) a registration relating to a corporate reorganization or
other Rule 145 transaction, and the registration form to be used may be used for
the registration of Registrable Securities (a "Piggyback Registration"), the
Company shall give prompt written notice (in any event within three business
days after its receipt of notice of any exercise of demand registration rights
other than under this Agreement) to the holders of such unregistered Registrable
Securities and, subject to the terms of Section 3(c) and Section 3(d), shall use
commercially





--------------------------------------------------------------------------------





reasonable efforts to include in such Piggyback Registration (and in all related
registrations or qualifications under blue sky laws and in any related
underwriting) all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 10 days after delivery of
the Company's notice.
(b)Piggyback Expenses
. The Registration Expenses of the holders of Registrable Securities shall be
paid by the Company in all Piggyback Registrations, whether or not any such
registration became effective.
(c)Priority on Registrations
. If a Piggyback Registration is an underwritten primary registration on behalf
of the Company for its own account or the account of a security holder or
holders, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration which, in
the opinion of the underwriters, can be sold without any such adverse effect,
pro rata among the holders of such Registrable Securities on the basis of the
number of Registrable Securities owned by each such holder, and (iii) third,
other securities requested to be included in such registration which, in the
opinion of the underwriters, can be sold without any such adverse effect, in
each case subject to any further reduction in the number of Registrable
Securities included in such offering in accordance with registration rights
associated with any other securities of the Company existing on the date hereof.
(d)Underwriting
. Subject to Section 3(c), if any Piggyback Registration is an underwritten
offering, the Company shall so advise the holders of Registrable Securities as a
part of the written notice given pursuant to Section 3(a). In such event, the
right of any holder of Registrable Securities to registration pursuant to this
Section 3 shall be conditioned upon such holder's participation in such
underwriting and the inclusion of such holder's Registrable Securities in the
underwriting to the extent provided herein. All holders of Registrable
Securities proposing to distribute their securities through such underwriting
shall (together with the Company and any other holders of securities of the
Company with registration rights to participate therein distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company. If a holder of Registrable Securities who has requested
inclusion in such registration as provided above does not agree to the terms of
any such underwriting, such holder shall also be excluded therefrom by written
notice from the Company or the underwriter. The Registrable Securities or other
securities so excluded shall also be withdrawn from such registration. Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.
(e)Right to Terminate Registration
. The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 3 whether or not any holder of Registrable
Securities has elected to include securities in such registration. The
Registration Expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 6.
Section 4.Holdback Agreements.
(a)Holders of Registrable Securities
. If required by the managing underwriter(s) of an underwritten Public Offering,
each holder of Registrable Securities shall enter into lock-up agreements with
the managing underwriter(s) of an





--------------------------------------------------------------------------------





underwritten Public Offering in such form as agreed to by the holders of a
majority of the Registrable Securities participating in such Public Offering. In
the absence of any such lock-up agreement, each holder of Registrable Securities
agrees as follows:
(i)in connection with all underwritten Public Offerings, such Holder shall not
effect any Sale Transaction commencing on the earlier of the date on which the
Company gives notice to the holders of Registrable Securities of the circulation
of a preliminary or final prospectus for such Public Offering or the "pricing"
of such offering and continuing to the date that is 60 days following the date
of the final prospectus for such Public Offering (a "Follow-On Holdback
Period"), unless, if an underwritten Public Offering, the underwriters managing
the Public Offering otherwise agree in writing; and
(ii)in the event that (A) the Company issues an earnings release or discloses
other material information or a material event relating to the Company and its
Subsidiaries occurs during the last 17 days of any Follow-On Holdback Period (as
applicable) or (B) prior to the expiration of any Follow-On Holdback Period (as
applicable), the Company announces that it will release earnings results during
the 16‑day period beginning upon the expiration of such period, then to the
extent necessary for a managing or co-managing underwriter of a registered
offering hereunder to comply with FINRA Rule 2711(f)(4), if agreed to by the
holders of a majority of the Registrable Securities selling in such Underwritten
Offering, the Follow-On Holdback Period (as applicable) shall be extended until
18 days after the earnings release or disclosure of other material information
or the occurrence of the material event, as the case may be (a "Holdback
Extension").
The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of such period, including any Holdback Extension.
(b)The Company
. The Company (i) shall not file any registration statement for a Public
Offering or cause any such registration statement to become effective, or effect
any public sale or distribution of its equity securities, or any securities,
options or rights convertible into or exchangeable or exercisable for such
securities during any Follow-On Holdback Period (as extended during any Holdback
Extension), and (ii) shall use commercially reasonable efforts to cause (A) each
holder of at least five percent (5%) (on a fully-diluted basis) of its Common
Stock that is an Affiliate, or any securities convertible into or exchangeable
or exercisable for Common Stock, purchased from the Company at any time after
the date of this Agreement (other than in a Public Offering) and (B) each of its
directors and executive officers to agree not to effect any Sale Transaction
during any Follow-On Holdback Period (as extended during any Holdback
Extension), except as part of such underwritten registration, if otherwise
permitted, unless the underwriters managing the Public Offering otherwise agree
in writing.
Section 5.Registration Procedures.
(a)Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, the Company shall use its commercially reasonable
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof held by a holder
of Registrable Securities requesting registration, and pursuant thereto the
Company shall as expeditiously as possible:
(i)in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use commercially reasonable efforts to cause such registration





--------------------------------------------------------------------------------





statement to become effective (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the holders of a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);
(ii)notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification in writing (1) with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or (2) the initiation
or threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;
(iii)prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but not in any event before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;
(iv)furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;
(v)use commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) consent to general service of process
in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);
(vi)notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
subject to Section 2(b), at the request of any such seller, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the





--------------------------------------------------------------------------------





purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading;
(vii)use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if not so listed, to be listed on a
securities exchange and, without limiting the generality of the foregoing, to
arrange for at least two market markers to register as such with respect to such
Registrable Securities with FINRA;
(viii)use commercially reasonable efforts to provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such registration statement;
(ix)enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split,
combination of shares, recapitalization or reorganization);
(x)make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company's
officers, directors, managers, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;
(xi)take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Piggyback Registration hereunder complies in all
material respects with the Securities Act, is filed in accordance with the
Securities Act to the extent required thereby, is retained in accordance with
the Securities Act to the extent required thereby and, when taken together with
the related prospectus, shall not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
(xii)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company's first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158.
(xiii)permit any Holder of Registrable Securities which, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to allow such Holder to provide language for insertion
therein, in form and substance satisfactory to the Company, which in the
reasonable judgment of such Holder and its counsel should be included;
(xiv)in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or the issuance of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such registration statement for sale in any
jurisdiction use commercially reasonable efforts promptly to obtain the
withdrawal of such order;
(xv)use commercially reasonable efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;





--------------------------------------------------------------------------------





(xvi)cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;
(xvii)cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;
(xviii)use commercially reasonable efforts to make available the executive
officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any "road shows" or other selling efforts
that may be reasonably requested by the Holders in connection with the methods
of distribution for the Registrable Securities;
(xix)in the case of any underwritten offering, use commercially reasonable
efforts to obtain one or more cold comfort letters from the Company's
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as the holders of a
majority of the Registrable Securities being sold reasonably request;
(xx)in the case of any underwritten offering, use commercially reasonable
efforts to provide a legal opinion of the Company's outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten Public Offering, dated the date of the closing under
the underwriting agreement), each amendment and supplement thereto, the
prospectus included therein (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature, which opinion
shall be addressed to the underwriters and the holders of such Registrable
Securities.
(b)Any officer of the Company who is a holder of Registrable Securities agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.
(c)The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such seller and the distribution of such securities as the Company may from time
to time reasonably request in writing.
(d)If an Investor or any of its Affiliates seek to effectuate a distribution in
kind of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Company shall, subject to any
applicable lock-up agreements, work with the foregoing persons to facilitate
such distribution in kind in the manner reasonably requested.
Section 6.Registration Expenses.
(a)The Company's Obligation
. All expenses incident to the Company's performance of or compliance with this
Agreement (including, without limitation, all registration, qualification and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for the Company and all
independent certified public accountants, underwriters (excluding underwriting
discounts and commissions) and other Persons retained by the Company) (all such
expenses being herein called "Registration Expenses"), shall be borne as
provided in this Agreement, except that the Company shall, in any event, pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed. Each Person that sells securities pursuant to a Piggyback Registration





--------------------------------------------------------------------------------





hereunder shall bear and pay all underwriting discounts and commissions
applicable to the securities sold for such Person's account.
(b)Counsel Fees and Disbursements
. In connection with each Piggyback Registration and each Shelf Offering that is
an underwritten Public Offering, the Company shall reimburse the holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration or participating in such
Shelf Offering and reasonable disbursements of each additional counsel retained
by any holder of Registrable Securities for the purpose of rendering a legal
opinion on behalf of such Holder in connection with any underwritten Piggyback
Registration or Shelf Offering; provided, the Company's obligation under this
Agreement to reimburse holders of Registrable Securities for counsel fees shall
not exceed $10,000 per Shelf Offering and any request for such reimbursement
shall be accompanied by an invoice reasonably detailing such fees.
Section 7.Indemnification and Contribution.
(a)By the Company
. The Company shall indemnify and hold harmless, to the extent permitted by law,
each holder of Registrable Securities, such Holder's officers, directors,
managers, employees, agents and representatives, and each Person who controls
such Holder (within the meaning of the Securities Act) (the "Indemnified
Parties") against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, based upon or related to any of the following
statements, omissions or violations (each a "Violation") by the Company: (i) any
untrue or alleged untrue statement of material fact contained in (A) any
registration statement, prospectus, preliminary prospectus or Free‑Writing
Prospectus, or any amendment thereof or supplement thereto or (B) any
application or other document or communication (in this Section 7, collectively
called an "application") executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free‑Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party's failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Company shall indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties.
(b)By Each Security Holder
. In connection with any registration statement in which a holder of Registrable
Securities is participating, each such Holder shall furnish to the Company in
writing such information and affidavits as





--------------------------------------------------------------------------------





the Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the extent permitted by law, shall indemnify the
Company, its officers, directors, managers, employees, agents and
representatives, and each Person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder; provided that the obligation to indemnify shall be
individual, not joint and several, for each holder and shall be limited to the
net amount of proceeds received by such Holder from the sale of Registrable
Securities pursuant to such registration statement.
(c)Claim Procedure
. Any Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall impair
any Person's right to indemnification hereunder only to the extent such failure
has prejudiced the indemnifying party) and (ii) unless in such indemnified
party's reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its written consent (but such consent shall not
be unreasonably withheld, conditioned or delayed). An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration if such
Holders are indemnified parties, at the expense of the indemnifying party.
(d)Contribution
. If the indemnification provided for in this Section 7 is held by a court of
competent jurisdiction to be unavailable to, or is insufficient to hold
harmless, an indemnified party or is otherwise unenforceable with respect to any
loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the holders of Registrable Securities and
their successors and assigns agree that it would not be just or equitable if the
contribution pursuant to this Section 7(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
such equitable considerations. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages,





--------------------------------------------------------------------------------





liabilities or expenses referred to herein shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.
(e)Release
. No indemnifying party shall, except with the consent of the indemnified party,
consent to the entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof giving by the claimant or plaintiff to
such indemnified party of a release from all liability in respect to such claim
or litigation.
(f)Non-exclusive Remedy; Survival
. The indemnification and contribution provided for under this Agreement shall
be in addition to any other rights to indemnification or contribution that any
indemnified party may have pursuant to law or contract and shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities and
the termination or expiration of this Agreement.
Section 8.Underwritten Offerings.
(a)Participation
. No Person may participate in any offering hereunder which is underwritten
unless such Person (i) agrees to sell such Person's securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements (including, without limitation,
pursuant to any over-allotment or "green shoe" option requested by the
underwriters; provided that no holder of Registrable Securities shall be
required to sell more than the number of Registrable Securities such Holder has
requested to include) and (ii) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements. Each holder of Registrable
Securities shall execute and deliver such other agreements as may be reasonably
requested by the Company and the lead managing underwriter(s) that are
consistent with such Holder's obligations under Section 4(a), Section 5 and this
Section 8(a) or that are necessary to give further effect thereto. To the extent
that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8(a), the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the Holders, the Company and the underwriters created pursuant to this Section
8(a).
(b)Price and Underwriting Discounts
. In the case of an underwritten Shelf Offering requested by Holders pursuant to
this Agreement, the price, underwriting discount and other financial terms of
the related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.
(c)Suspended Distributions
. Each Person that is participating in any registration under this Agreement,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 5(a)(vi), shall immediately discontinue the
disposition of its Registrable Securities pursuant to the registration statement
until such Person's receipt of the copies of a supplemented or amended
prospectus as contemplated by Section 5(a)(vi). In the event the Company has
given any such notice, the applicable time period set forth in Section 2(c)(i)
during which a Registration Statement is to remain effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to this Section 8(c) to





--------------------------------------------------------------------------------





and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 5(a)(vi).
Section 9.Additional Parties; Joinder
. Subject to the prior written consent of the holders of a majority of the
Registrable Securities, the Company may permit any Person who acquires Common
Stock or rights to acquire Common Stock from the Company after the date hereof
(the "Acquired Common") to become a party to this Agreement and to succeed to
all of the rights and obligations of a "holder of Registrable Securities" under
this Agreement by obtaining an executed joinder to this Agreement from such
Person in the form of Exhibit A attached hereto (a "Joinder"). Upon the
execution and delivery of a Joinder by such Person, the Common Stock acquired by
such Person shall constitute Registrable Securities and such Person shall be a
Holder of Registrable Securities under this Agreement with respect to the
Acquired Common, and the Company shall add such Person's name and address to the
Schedule of Investors hereto and circulate such information to the parties to
this Agreement.
Section 10. Current Public Information
. At all times after the Company has filed a registration statement with the
Securities and Exchange Commission pursuant to the requirements of either the
Securities Act or the Exchange Act, the Company shall file all reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as any holder or holders of Registrable Securities may
reasonably request, all to the extent required to enable such Holders to sell
Registrable Securities pursuant to Rule 144. Upon request, the Company shall
deliver to any holder of Restricted Securities a written statement as to whether
it has complied with such requirements.
Section 11. Transfer of Registrable Securities
. Notwithstanding anything to the contrary contained herein, except in the case
of (i) a transfer to the Company, (ii) a transfer or other distribution by any
Investor or any of its Affiliates to its Affiliates, limited partners or
members, (iii) a Public Offering, (iv) a sale pursuant to Rule 144 or (v) a
transfer in connection with a Sale of the Company, prior to transferring any
Registrable Securities to any Person (including, without limitation, by
operation of law), the transferring Holder shall cause the prospective
transferee to execute and deliver to the Company a Joinder agreeing to be bound
by the terms of this Agreement. Any transfer or attempted transfer of any
Registrable Securities in violation of any provision of this Agreement shall be
void, and the Company shall not record such transfer on its books or treat any
purported transferee of such Registrable Securities as the owner thereof for any
purpose.
Section 12.General Provisions.
(a)Amendments and Waivers
. Except as otherwise provided herein, the provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and holders of a majority of the Registrable Securities; provided that no such
amendment, modification or waiver that would materially and adversely affect a
Holder or group of holders of Registrable Securities in a manner materially
different than any other Holder or group of holders of Registrable Securities
(other than amendments and modifications required to implement the provisions of
Section 9), shall be effective against such Holder or group of holders of
Registrable Securities without the consent of the holders of a majority of the
Registrable Securities that are held by the group of Holders that is materially
and adversely affected thereby. The failure or delay of any Person to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such Person thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
A waiver or consent to or of any breach or default by any Person in the
performance by that Person of his, her or its obligations under this Agreement
shall not be deemed to





--------------------------------------------------------------------------------





be a consent or waiver to or of any other breach or default in the performance
by that Person of the same or any other obligations of that Person under this
Agreement.
(b)Remedies
. The parties to this Agreement and their successors and assigns shall be
entitled to enforce their rights under this Agreement specifically (without
posting a bond or other security), to recover damages caused by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto and their successors and assigns
agree and acknowledge that a breach of this Agreement would cause irreparable
harm and money damages would not be an adequate remedy for any such breach and
that, in addition to any other rights and remedies existing hereunder, any party
shall be entitled to specific performance and/or other injunctive relief from
any court of law or equity of competent jurisdiction (without posting any bond
or other security) in order to enforce or prevent violation of the provisions of
this Agreement.
(c)Severability
. Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited, invalid, illegal or
unenforceable in any respect under any applicable law or regulation in any
jurisdiction, such prohibition, invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of any other provision of
this Agreement in such jurisdiction or in any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such prohibited, invalid, illegal or unenforceable provision had never been
contained herein.
(d)Entire Agreement
. Except as otherwise provided herein, this Agreement contains the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties hereto, written or oral, which may
have related to the subject matter hereof in any way.
(e)Successors and Assigns
. This Agreement shall bind and inure to the benefit and be enforceable by the
Company and its successors and assigns and the holders of Registrable Securities
and their respective successors and assigns (whether so expressed or not), in
each case that are permitted transferees, successors or assigns pursuant to
Section 10.3 of the Securities Purchase Agreement. In addition, whether or not
any express assignment has been made, the provisions of this Agreement which are
for the benefit of purchasers or holders of Registrable Securities are also for
the benefit of, and enforceable by, any subsequent holder of Registrable
Securities.
(f)Notices
. Any notice, demand or other communication to be given under or by reason of
the provisions of this Agreement shall be in writing and shall be deemed to have
been given (i) when delivered personally to the recipient, (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the Company at the address specified
below and to any holder of Registrable Securities or to any other party subject
to this Agreement at such address as indicated on Schedule of Investors hereto,
or at such address or to the attention of such other Person as the recipient
party has specified by prior written notice to the sending party. Any party may
change such party's address for receipt of notice by giving prior written notice
of the change to the sending party as provided herein. The Company's address is:





--------------------------------------------------------------------------------





Rimini Street, Inc.
3993 Howard Hughes Parkway, Suite 500
Las Vegas, Nevada 29169
Attention: General Counsel




With a copy to:


Rimini Street, Inc.
3993 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169
Attention: Andrew Terry, Group Vice President and Associate General Counsel,
Corporate


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
(g)Business Days
. If any time period for giving notice or taking action hereunder expires on a
day that is not a Business Day, the time period shall automatically be extended
to the Business Day immediately following such Saturday, Sunday or legal
holiday.
(h)Governing Law
. The corporate law of the State of Delaware shall govern all issues and
questions concerning the relative rights of the Company and its stockholders.
All other issues and questions concerning the construction, validity,
interpretation and enforcement of this Agreement and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
(i)MUTUAL WAIVER OF JURY TRIAL
. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.
(j)CONSENT TO JURISDICTION AND SERVICE OF PROCESS
. EACH OF THE PARTIES, AND EACH OF THEIR SUCCESSORS AND ASSIGNS, IRREVOCABLY
SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE COURT, FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE
PARTIES, AND EACH OF THEIR SUCCESSORS AND ASSIGNS, HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
SUCH PARTY'S RESPECTIVE ADDRESS SET FORTH





--------------------------------------------------------------------------------





ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH. EACH OF THE PARTIES, AND EACH OF THEIR SUCCESSORS AND ASSIGNS, HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY
FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(k)No Recourse
. Notwithstanding anything to the contrary in this Agreement, the Company and
each holder of Registrable Securities agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement, shall be had against any current or future director,
officer, employee, general or limited partner or member of any holder of
Registrable Securities or of any Affiliate or assignee thereof, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any holder of Registrable Securities or any current or future
member of any holder of Registrable Securities or any current or future
director, officer, employee, partner or member of any holder of Registrable
Securities or of any Affiliate or assignee thereof, as such for any obligation
of any holder of Registrable Securities under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.
(l)Descriptive Headings; Interpretation
. The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement. The use of the word "including"
in this Agreement shall be by way of example rather than by limitation.
(m)No Strict Construction
. The language used in this Agreement shall be deemed to be the language chosen
by the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party.
(n)Counterparts
. This Agreement may be executed in multiple counterparts, any one of which need
not contain the signature of more than one party, but all such counterparts
taken together shall constitute one and the same agreement.
(o)Electronic Delivery
. This Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent executed
and delivered by means of a photographic, photostatic, facsimile or similar
reproduction of such signed writing using a facsimile machine or electronic mail
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re‑execute original forms thereof and deliver them to
all other parties. No party hereto or to any such agreement or





--------------------------------------------------------------------------------





instrument shall raise the use of a facsimile machine or electronic mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.
(p)Further Assurances
. In connection with this Agreement and the transactions contemplated hereby,
upon the written request of the Company, each holder of Registrable Securities
shall execute and deliver any additional documents and instruments and perform
any additional acts that may be necessary or appropriate to effectuate and
perform the provisions of this Agreement and the transactions contemplated
hereby.
* * * * *


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
RIMINI STREET, INC.
By: _/s/ Seth A. Ravin_________________________
Name: Seth A. Ravin
Title: Chief Executive Officer




RSTECH FINANCE III, LLC
By: /s/ Charles Robinson    
Name: Charles Robinson
Title: Manager








SCHEDULE OF INVESTORS







--------------------------------------------------------------------------------





Investor
Notice Information
RSTech Finance III, LLC
RSTech Finance III, LLC
675 Berkmar Court
Charlottesville, VA 22901
Attention: Kim Martin


with a copy to:


Baker & Hostetler LLP
45 Rockefeller Plaza
New York, NY 10111
Attention: Laurence S. Markowitz







 
AII-1
 





 
A-1
 





EXHIBIT A
REGISTRATION RIGHTS AGREEMENT
Joinder
The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of March 7, 2019 (as the same may
hereafter be amended, the "Registration Rights Agreement"), among Rimini Street,
Inc., a Delaware corporation (the "Company"), and the other person named as
parties therein.
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned's ____________ shares of
Common Stock shall be included as Registrable Securities under the Registration
Rights Agreement.
Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, ____.
        
Signature of Stockholder
        
Print Name of Stockholder
Address:        
        





--------------------------------------------------------------------------------





        
Agreed and Accepted as of
_____________________.
RIMINI STREET, INC.
By:        
Its:        









